DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 06/15/2022.
Claim 10 has been amended. Objection to claim 10 is withdrawn since its dependency is clearly corrected.

Response to Arguments

Applicant’s arguments with respect to Drawing Objections filed 06/15/2022 have been considered but are persuasive. Thus, the Drawing Objections are withdrawn.
Applicant’s arguments with respect to the independent claims are unpersuasive. The arguments assert that Oh et al. (US 2020/0045738, “Oh”) does not teach “an indication of direction of individual symbols of a plurality of slots conveyed by an SFI to inform a device of a channel occupancy time”. The examiner respectfully disagrees. As cited in the previous Office Action (OA) dated 03/18/2022, Fig. 4 of Oh clearly shows direction of individual symbols of a plurality of slots recited in the claimed invention. The following is a screenshot of Fig. 4 of Oh. 

    PNG
    media_image1.png
    326
    853
    media_image1.png
    Greyscale

At the bottom of the figure, directions of symbols are indicated. For instance, in Slot n (400) the directions of the symbols are Ds that indicate the Slot n is downlink. In Slot n+1 (401), the directions of the symbols are Us that indicate the Slot n+1 is uplink. These clear descriptions teach the claimed invention of “a slot pattern by providing an indication of direction of individual symbols”.
Fig. 4 also shows more than one slot, for example slot n through slot n+5 that teach “the plurality of slots conveyed by an SFI” SFI information associated with Fig. 4 is clearly described in Par. 0131 as follows; “FIG. 4 illustrates a case in which the UE obtained two pieces of SFI information 410 and 411 about the slot n 400 and a slot n+1 401 from the PDCCH region 420 of the slot n 400. In this regard, a plurality of pieces of SFI information 410, 411, 412, 413, and 414 refer to formats shown in Table 3.”.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous rejections are hereby maintained.
The applicant also presented similar arguments to the other independent claims, but the same discussion as above can apply. For the various dependent claims, the arguments are all dependency based, depending from the arguments drawn to the independent claims discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 14-15, 18-19 and 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0045738, “Oh”) in view of Tejedor et al. (US 2020/0059962, “Tejedor”).
Examiner’s note: in what follows, references are drawn to Oh unless otherwise mentioned.
Oh discloses “Method and Apparatus for Indicating Channel Occupancy Time in Wireless Communication System” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, An apparatus comprising: 
a processor configured to cause a device to: 
wirelessly communicate on a network ([0251] “In a system and node that transmits and receives a signal in a wireless communication system, the system transmits a COT and an SFI indicating a slot format in the COT.”); 
receive, through signaling from the network, downlink control information (DCI) carrying a slot format indicator (SFI) ([0259] “In step 1260, the BS transmits SFI information about at least one slot within a COT occupied by performing the channel access procedure”, and [0275] “The UE may obtain DCI by detecting a PDCCH region based on the PDCCH configuration information, and may obtain the SFI information from the obtained DCI.”.) conveying a slot pattern by providing an indication of direction of individual symbols of a plurality of slots ([0265] “The SFI information may include information about a type or a pattern of symbols included in at least one slot determined based on the COT.” See Fig. 4 for direction of symbols.), 
wherein the slot pattern informs the device of a channel occupancy time (CoT) of the network ([0265] “the UE may determine the COT of the BS, based on a format (a structure) of a slot, a pattern of the format of the slot, a type of symbol included in the slot, and a pattern of the symbols, which are included in the SFI information.”) to mitigate listen before talk (LBT) failure ([0260] “The MCOT of the BS may refer to a maximum available time with respect to signal transmission, and may refer to the maximum available time that may be occupied by the BS without the LBT operation.” Note that Oh describes that its BS performs an LBT operation with a user device at step 1240 in Fig. 12 and the MCOT provides a free channel during a maximum available time without performing the LBT operation. This can be interpreted that Oh discloses that its MCOT mitigates channel occupancy issue after an LBT. However, for more clarification, this will be discussed in view of Tejedor.); and 
perform a transmission to the network during the CoT ([0282] “The UE may determine whether to perform at least one of UL transmission or a channel access procedure based on a result of determining the MCOT of the BS and the COT.”).
It is noted that while disclosing SFI and directions of symbols, Oh does not specifically teach about LBT success or failure. It, however, had been known before the effective filing date of the instant application as shown by Tejedor as follows;
to mitigate listen before talk (LBT) failure ([Tejedor, 0047] “If the channel is found to be free (the LBT procedure is successful), the transmitter node occupies the channel and can transmit during a channel occupancy time, which can range for certain number of time resources or a time interval”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Oh by using the features of Tejedor in order to improve handling of communication on LBT links such that “The method comprises performing a Listen-Before-Talk, LBT, procedure on at least one LBT communication link of a set of LBT communication links, wherein performing the LBT procedure is based on information received by the terminal” [Tejedor, 0004].

Regarding claim 14, it is a device claim corresponding to the apparatus claim 1, except the limitations of radio circuitry and a processor (See Fig. 15 and [0298]) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 18, it is about instructions in non-transitory memory corresponding to the apparatus claim 1, except the limitation, “instructions executable by a processor” ([0310] “The programs (e.g., software modules or software) may be stored in RAM, non-volatile memory including flash memory, ROM, electrically erasable programmable read-only memory (EEPROM),”]), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect dependent claims:
Regarding claims 2 and 19, the apparatus of claim 1 and the non-transitory memory element of claim 18, respectively, the processor is configured to cause the device to further receive information associated with the CoT and including one or more of the following:
cell identification that identifies a cell associated with the CoT ([0074] “the DCI is scrambled independently by a specific radio network temporary identifier (RNTI) or terminal identifier (C-RNTI) with respect to each terminal”); or 
a device group identification that identifies which devices are to communicate with the network during the CoT (This alternative is not examined.).

Regarding claims 3, 22 and 23, the apparatus of claim 1, the non-transitory memory element of claim 18 and the device of claim 14, respectively, wherein the processor is configured to cause the device to receive the DCI prior to a next uplink time period of the device ([0272 and Fig. 13] “In step 1320, the UE receives a PDCCH based on PDCCH configuration information from the BS.”, and [0282] “The UE may determine whether to perform at least one of UL transmission or a channel access procedure based on a result of determining the MCOT of the BS and the COT.”).

Regarding claim 10, the apparatus of claim 8, wherein the SFI includes a device group identifier indicated as a radio network temporary identifier ([0124] “The SFI is simultaneously transmitted to a plurality of UEs via a UE (cell) group common control channel. In other words, the SFI is transmitted via a PDCCH that is CRC scrambled by an identifier (e.g., an SFI-RNTI)”).

Regarding claim 15, the device of claim 14, 
wherein the processor is configured to cause the device to further receive information prior to a next uplink time period of the device ([0272 and Fig. 13] “In step 1320, the UE receives a PDCCH based on PDCCH configuration information from the BS.”, and [0282] “The UE may determine whether to perform at least one of UL transmission or a channel access procedure based on a result of determining the MCOT of the BS and the COT.”), 
wherein the information includes one or more of the following:
cell identification that identifies a cell associated with the CoT of the network ([0074] “the DCI is scrambled independently by a specific radio network temporary identifier (RNTI) or terminal identifier (C-RNTI) with respect to each terminal”); or 
a device group identification that identifies which devices are to communicate with the network during the CoT (This alternative is not examined.).

Claim(s) 4, 16-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0045738, “Oh”) in view of Tejedor et al. (US 2020/0059962, “Tejedor”) and further in view of Chendamarai Kannan et al. (US 2017/0202022, “Kannan”).
Examiner’s note: in what follows, references are drawn Oh unless otherwise mentioned.
Regarding claim 4, it is noted that while disclosing SFI and directions of symbols, Oh does not specifically teach about an LBT before transmitting a configuration. It, however, had been known in the art before the effective date of the instant application as shown by Kannan as follows;
 the apparatus of claim 1, wherein the processor is configured to cause the device to receive resource information from the network in an initial signal transmitted ([Kannan, 0112 and Fig. 6A] “The base station 105-b may transmit uplink grant 635 to the UE 115-b in a downlink subframe.”) subsequent to a successful listen-before-talk procedure performed by the network ([Kannan, 0112 and Fig. 6A] “At optional block 630, the base station may perform an LBT procedure to reserve channel for both downlink and uplink transmissions.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Oh’s features by using the features of Kannan in order to increase the likelihood for a UE winning contention for uplink transmissions such that "a base station may reserve a channel in the shared radio frequency spectrum band through a LBT procedure performed by the base station for a duration of time associated with a transmission opportunity (TxOP)." [Kannan, 0006]. 

Regarding claim 16, the device of claim 14, wherein the processor is configured to cause the device to receive resource information in one of: 
an initial signal ([Kannan, 0112 and Fig. 6A] “The base station 105-b may transmit uplink grant 635 to the UE 115-b in a downlink subframe.”) transmitted subsequent to a successful listen-before-talk procedure performed by the network ([Kannan, 0112 and Fig. 6A] “At optional block 630, the base station may perform an LBT procedure to reserve channel for both downlink and uplink transmissions.”); or a wideband demodulation reference signal (This alternative is not examined.).
The rational and motivation for adding this teaching of Kannan is the same as for claim 4. 

Regarding claim 17, the device of claim 16, wherein the initial signal includes a preamble that allows coherent detection by the device ([Kannan, 0007] “the shortened LBT procedure may include …, detecting a commonly agreed preamble signal, by the UE prior to transmitting uplink transmissions”).

Regarding claim 20, the non-transitory memory element of claim 18, wherein the instructions are executable by the processor to cause the device to receive resource information in one of: an initial signal transmitted ([Kannan, 0112 and Fig. 6A] “The base station 105-b may transmit uplink grant 635 to the UE 115-b in a downlink subframe.”) subsequent to a successful listen-before-talk procedure performed by the network ([Kannan, 0112 and Fig. 6A] “At optional block 630, the base station may perform an LBT procedure to reserve channel for both downlink and uplink transmissions.”); or a wideband demodulation reference signal (This alternative is not examined.).
The rational and motivation for adding this teaching of Kannan is the same as for claim 4. 

Claim(s) 5-7 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0045738, “Oh”) in view of Tejedor et al. (US 2020/0059962, “Tejedor”) and Chndamarai Kannan et al. (US 2017/0202022, “Kannan”) and further in view of Cao et al. (US 2015/0326484, “Cao”).
Examiner’s note: in what follows, references are drawn Oh unless otherwise mentioned. 
Regarding claims 5 and 21, it is noted that while disclosing SFI and directions of symbols, Oh does not specifically teach about a preamble included in a message with a resource grant. It, however, had been known in the art before the effective date of the instant application as shown by Cao as follows;
the apparatus of claim 4 and the non-transitory memory element of claim 20, respectively, wherein the initial signal includes a preamble that allows coherent detection by the device ([Kannan, 0007] “the shortened LBT procedure may include …, detecting a commonly agreed preamble signal, by the UE prior to transmitting uplink transmissions”), 
wherein the preamble precedes the resource information within the initial signal ([Cao, 0031] “The MSG2 sent by eNB 210 containing information about the uplink resource grant may include the preamble associated with the uplink resource grant”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Oh's features by using the features of Cao’s in order to provide an efficient method such that "Practice of the foregoing embodiments eliminates ambiguities in contention resolution involving proximity services (ProSe) BSRs, thereby ensuring that ProSe BSRs are handled effectively and efficiently." [Cao, 0009]. 

Regarding claim 6, the apparatus of claim 4, 
wherein the initial signal includes a preamble that allows coherent detection by the device ([Kannan, 0007] “the shortened LBT procedure may include …, detecting a commonly agreed preamble signal, by the UE prior to transmitting uplink transmissions”), 
wherein the processing element is configured to further cause the device to receive additional resource information via additional signaling ([Cao, 0031] “Contention resolution indicates that eNB 210 has unambiguously identified UE 205, and associated UE 205 with a new or pre-existing RRC connection.”).
The rational and motivation for adding this teaching of Cao is the same as for claim 5. 

Regarding claim 7, the apparatus of claim 6, wherein the additional signaling includes radio resource control signaling ([Cao, 0031] “Contention resolution indicates that eNB 210 has unambiguously identified UE 205, and associated UE 205 with a new or pre-existing RRC connection.”).

Claim(s) 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0045738, “Oh”) in view of Tejedor et al. (US 2020/0059962, “Tejedor”) and further in view of Seo (US 2018/0192397).
Examiner’s note: in what follows, references are drawn Oh unless otherwise mentioned.
Regarding claim 12, it is noted that while disclosing SFI and directions of symbols, Oh does not specifically teach about information carried in DMRS. It, however, had been known in the art before the effective date of the instant application as shown by Seo as follows;
the apparatus of claim 1, wherein the processor is configured to cause the device to receive cell identification in a wideband demodulation reference signal ([Seo, 0118] “n DL, the eNB may dynamically indicate a cell ID associated with a PDSCH through the DCI and may transmit a DL DM RS sequence generated using the cell ID to the UE”), wherein the cell identification identifies a cell associated with the CoT of the network ([0074] “the DCI is scrambled independently by a specific radio network temporary identifier (RNTI) or terminal identifier (C-RNTI) with respect to each terminal”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Lunttila's features by using the features of Seo in order to reduce additional cost for a new infrastructure of a new radio and expand service coverage such that "performing resource sensing in a resource discovery section including a plurality of resource units, selecting a specific resource unit for transmitting the signal based on a result of the resource sensing" [Seo, 0009]. 

Regarding claim 13, the apparatus of claim 12, 
wherein the DCI includes a device group identification that identifies which devices are to use the network resources reserved by the network ([0074] “the DCI is scrambled independently by a specific radio network temporary identifier (RNTI) or terminal identifier (C-RNTI) with respect to each terminal”).


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411